Citation Nr: 1452973	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

3.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran's duties serving in Thailand are reasonably shown to have placed him on the base perimeter where (and at a time when) herbicides were used, and he is shown to have thus been exposed to herbicides during his military service.

2.  The Veteran has diagnoses of type 2 diabetes mellitus and CAD, diseases listed as associated with exposure to certain herbicide agents.

3.  Bladder cancer is not listed as a disease associated with exposure to herbicides; was not manifested in service or in the first postservice year; and is not shown to be etiologically related to the Veteran's service, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2014).
2.  Service connection for CAD is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2014).

3.  Service connection for bladder cancer is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (a)(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2011 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

During the Board hearing, the Veteran was advised of the evidentiary requirements for his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  With respect to the claim of service connection for bladder cancer, as is discussed below, such disability is not entitled to service connection on a presumptive basis based on herbicide exposure, there is no competent (medical) evidence suggesting that his bladder cancer is related to herbicide exposure, and there is no indication (or assertion) in the record that such disability was manifested in (or in the first year following), or is otherwise directly related to, his active service.  Consequently, a VA medical opinion to address the possibility of such etiology is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes and malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for diabetes and malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that the disabilities in question were diagnosed in service or within one year thereafter.

However, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Type 2 diabetes and CAD are enumerated diseases.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  Bladder cancer is not an enumerated disease.  

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claims of service connection are predicated on his alleged exposure to herbicides while serving in Thailand and during a stopover in Vietnam while traveling to Thailand.  As the Board finds that the Veteran is reasonably shown to have been exposed to herbicides in the course of his service in Thailand, further discuss of other possible exposure to herbicides in Vietnam is not necessary.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

The Veteran's service records confirm that he was stationed at Camp Vayama and U-Tapao, Thailand.  His DD 214 confirms that his military occupational specialty (MOS) was a medic.  He has testified, during a September 2012 decision review officer (DRO) hearing and a September 2013 Board hearing, that his duties took him to the perimeters of those military installations in Thailand to treat service members injured in the performance of their duties at those locations.  (See, e.g., DRO hearing transcript, page 8 (describing treatment a service member who sustained an open leg fracture after stepping in a hole while patrolling the perimeter) and Board hearing transcript, pages 7-8 (describing being the first responder to an engineer who was electrocuted while working on the perimeter).  The Boards finds no reason to question the Veteran's credibility with respect to this testimony, and the duties described are consistent with his documented MOS.  Consequently, the Board concludes that the evidence regarding his alleged exposure to herbicides while stationed in Thailand is at least in equipoise.  Resolving reasonable doubt in his favor, as required under these circumstances (See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102), the Board finds that he is shown to have been exposed to herbicides in service..  

The Veteran has diagnoses of diabetes mellitus, type 2, and CAD, and his exposure to herbicides is established.  Consequently, he is entitled to service connection for those disabilities on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).
Bladder cancer is not listed in 38 C.F.R. § 3.309(e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply for that disability.  What remains for consideration is whether the Veteran's bladder cancer may somehow otherwise be related to his service. 

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of a bladder disability during his active service, and there is no evidence of such disability in the first postservice year.  In the absence of manifestation in service and continuity since, whether a disease such as bladder cancer may be related to complaints or symptoms noted/treated in remote service is a medical question beyond the scope of common knowledge.  See Jandreau, supra.  The Veteran is a layperson, and does not cite to any supporting medical literature; his speculations regarding a nexus between his service, to include herbicide exposure, and his bladder cancer are not competent evidence.  He has not submitted a medical opinion or medical literature to the effect that his bladder cancer may be related to herbicide/Agent Orange exposure; thus, service connection for that disability under that alleged theory of entitlement is not warranted.  He also has not presented any evidence, and has not alleged, that his bladder cancer is somehow otherwise related directly to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  Hence, the benefit of the doubt doctrine does not apply, and the appeal as to this claim must be denied.


ORDER

Service connection for type 2 diabetes mellitus and for CAD is granted.

Service connection for bladder cancer is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


